Citation Nr: 0817335	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  01-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
from December 1, 2000, through October 25, 2006.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
from October 26, 2006.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of an injury to the rotator cuff of the 
right shoulder.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a distal resection of the left 
clavicle.

6.  Entitlement to an initial evaluation in excess of 10 
percent for duodenal ulcer with hiatal hernia.

7.  Entitlement to an initial compensable evaluation for 
tendonitis of the right hand/wrist.

8.  Entitlement to an initial compensable evaluation for 
tendonitis of the left hand/wrist.

9.  Entitlement to an initial compensable evaluation for 
tinea pedis with onychomycosis and dermatitis of the hand.

10.  Entitlement to an initial compensable evaluation for 
residuals of an injury to the right foot/ankle.

11.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 until 
his retirement in November 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in September 2000, the RO denied 
service connection for a right knee disability, deferred the 
issue of service connection for a disability of the lumbar 
spine, and granted service connection for the remaining 
disabilities at issue.  Another rating decision dated later 
that month granted service connection for degenerative disc 
disease of the lumbar spine, and assigned a 10 percent 
evaluation.  A December 2000 rating action assigned December 
1, 2000 as the effective date for the award of service 
connection for each disability.

This case was previously before the Board in October 2003 and 
again in May 2006, and was remanded to ensure due process.  

By rating action dated in March 2007, the RO assigned a 20 
percent evaluation for degenerative disc disease of the 
lumbar spine, effective October 26, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at a hearing before the undersigned in 
September 2006.  Unfortunately, an accurate transcript of the 
hearing could not be made.  The Board contacted the veteran 
to determine whether he wanted to testify at another hearing, 
and in April 2008, he responded and indicated that he again 
wanted to testify at a hearing before a Veterans Law Judge at 
the RO.  

In addition, upon review of the record, it does not appear 
that the veteran has been sent notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) with respect to 
his claim for service connection.  Thus, corrective notice 
can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the veteran's claim for service 
connection for a right knee disability.

2.  The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



